IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0964
                            Filed November 30, 2020


IN THE INTEREST OF A.C. and S.C.,
Minor Children,

H.L., Mother,
       Appellant,

R.C., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buchanan County, Linnea M.N.

Nicol, District Associate Judge.


      A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.


      R.J. Longmuir of Peters and Longmuir, PLC, Independence, for appellant

mother.

      A.J. Flickinger, Independence, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Kimberly S. Lange of Juvenile Public Defender Office, Waterloo, attorney

and guardian ad litem for minor children.



      Considered by Bower, C.J., May, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


GAMBLE, Senior Judge.

          A mother and biological father separately appeal from the termination of

their respective parental rights to their children, A.C. and S.C.1 The mother claims

the State failed to establish statutory grounds authorizing termination, and the

father argues the State did not make reasonable efforts to facilitate reunification.

We affirm.

          We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

          We generally use a three-step analysis to review the termination of parents’

rights.    In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the children’s best interests, and (3) whether we should exercise

any of the permissive exceptions to termination. Id. at 472–73. “However, if a

parent does not challenge a step in our analysis, we need not address it.” In re

J.P., No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).

          Both parents’ claims center on the statutory grounds authorizing

termination. The juvenile court found grounds for termination under Iowa Code


1The juvenile court also terminated the legal father’s parental rights, but he does
not appeal.
                                         3

section 232.116(1)(h) and (l) (2019). When, as here, the juvenile court terminates

on multiple statutory grounds, we may affirm on any ground supported by the

record. See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We focus on section

232.116(1)(h) as to both parents. It authorizes termination when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
      the child’s parents for at least six months of the last twelve months,
      or for the last six consecutive months and any trial period at home
      has been less than thirty days.
              (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.

Iowa Code § 232.116(1)(h).

      We first address the mother’s claim.       She only challenges the fourth

element: whether the children could be safely returned to her care. Upon review

of the record, we conclude the children could not be returned to the mother’s care.

      The mother struggles with methamphetamine use. She tested positive for

methamphetamine as recently as February 2020. And since that time, the mother

missed all six drug tests offered prior to the May termination hearing. “We presume

these missed drug tests would have resulted in positive tests.”2 In re I.J., No. 20-

0036, 2020 WL 1550702, at *2 (Iowa Ct. App. Apr. 1, 2020); accord In re D.G., No.

20-0587, 2020 WL 4499773, at *4 (Iowa Ct. App. Aug. 5, 2020); In re L.B., No. 17-

1439, 2017 WL 6027747, at *2 (Iowa Ct. App. Nov. 22, 2017); In re C.W., No. 14-

1501, 2014 WL 5865351, at *2 (Iowa Ct. App. Nov. 13, 2014) (“She has missed


2 We acknowledge the mother claimed she was not able to attend one of the
missed drug tests because she was waylaid by a U.S. Marshall who was looking
for her friend.
                                         4


several drug screens, which are thus presumed ‘dirty,’ i.e., they would have been

positive for illegal substances.”).    So we believe the mother’s continued

methamphetamine use is likely in the future, and we conclude the children could

not be returned to the mother due to her drug use. See In re L.B., No. 18-1017,

2018 WL 3650370, at *1 (Iowa Ct. App. Aug. 1, 2018) (collecting cases affirming

termination of a parent’s parental rights when the parent has a history of

unresolved substance abuse). The risk of harm to the children posed by the

mother’s ongoing use of methamphetamine is compounded by her financial

instability and her failure to consistently address her mental-health needs. See id.

(collecting cases finding children cannot be returned to a parent due to financial

instability); In re A.W., No. 18-0094, 2018 WL 1182618, at *1 (Iowa Ct. App. Mar.

7, 2018) (collecting cases affirming termination of parents’ parental rights when

they have untreated mental-health conditions).           Therefore, we conclude

termination is authorized under paragraph (h) as to the mother.

      The father also challenges the grounds for termination under paragraph (h),

but does so by alleging the Iowa Department of Human Services (DHS) failed to

make reasonable efforts toward reunification, namely DHS did not provide him gas

money. As part of its ultimate proof, the State must establish it made reasonable

efforts to return the children to their home. See Iowa Code § 232.102(9) (providing

DHS must make “every reasonable effort to return the child to the child’s home as

quickly as possible consistent with the best interest of the child”). “At the same

time, the reasonable efforts requirement is not viewed as a strict substantive

requirement of termination. Instead, the scope of the efforts by the DHS to reunify

parent and child after removal impacts the burden of proving those elements of
                                           5

termination which require reunification efforts.” In re C.B., 611 N.W.2d 489, 493

(Iowa 2000). The nature of the reasonable-efforts mandate is determined by the

circumstances of each case. See id. (discussing scope of mandate).

          However, parents must bring their complaints regarding reasonable efforts

to the juvenile court’s attention prior to the termination hearing. See In re L.M.,

904 N.W.2d 835, 839–40 (Iowa 2017) (“[P]arents have a responsibility to object

when they claim the nature or extent of services is inadequate.”); In re C.H., 652

N.W.2d 144, 147 (Iowa 2002) (“If, however, a parent is not satisfied with DHS’[s]

response to a request for other services, the parent must come to the court and

present this challenge.”); In re O.T., No. 18-0837, 2018 WL 3302167, at *2 (Iowa

Ct. App. July 5, 2018) (“The failure to request different or additional . . . services in

the juvenile court precludes [the parent’s] challenge to the services on appeal.”);

In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005) (stating the parent has an

“obligation to demand other, different, or additional services” prior to the

termination hearing or the issue is considered waived for appeal). Our review of

the record reveals no motion from the father requesting additional or different

services prior to the termination hearing. And during the termination hearing, the

father admitted he did not raise the issue of gas cards at a prior hearing. 3 So we

find his reasonable-efforts challenge waived.

          Even if the father’s claim was properly before this court, we find DHS made

reasonable efforts toward reunification in providing transportation assistance to the

father.      At the termination hearing, caseworkers testified regarding what


3At the termination hearing the father complained about not receiving a “gas card”
when he requested one from DHS roughly a month prior to the termination hearing.
                                          6


transportation services were provided to the father. Workers provided rides to the

father for visitations, appointments, and drug testing. And DHS provided the father

with gas cards at times. We note at one point the father requested a gas card so

he could attend a mental-health counseling appointment, but a caseworker was

only willing to provide a gas card after the father attended the appointment given

his prior lack of participation.4 However, following questioning by the juvenile

court, the worker conceded it would have been better practice to provide the gas

card prior to the appointment.

       While the father may have preferred DHS provide him with gas money in

advance as opposed to providing rides when requested or gas cards after the fact,

we are mindful that “the reasonable-efforts mandate does not create a menu from

which discerning parents may order specific services.” In re M.P., No. 19-0995,

2019 WL 5063337, at *4 (Iowa Ct. App. Oct. 9, 2019). Ultimately, the father failed

to fully avail himself of available transportation services by not requesting

transportation when needed. And his “failure to use the services provided defeats

[his] reasonable-efforts claim.” See In re C.P., No. 18-1536, 2018 WL 6131242,

at *3 (Iowa Ct. App. Nov. 21, 2018).

       Because the father brings no other challenge to statutory grounds

authorizing termination under paragraph (h), we find a statutory ground authorizing

termination satisfied as to the father.

       And since neither parent challenges the juvenile court’s best-interest

determination or requests we apply a section 232.116(3) permissive factor to


4When told he would receive a gas card after the fact, the father told the worker
he would secure his own transportation.
                                      7


preclude termination, we do not address the remaining two steps in our process

and end our analysis here. See In re H.K., No. 20-0800, 2020 WL 4498156, at *2

(Iowa Ct. App. Aug. 5, 2020).

      AFFIRMED ON BOTH APPEALS.